DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Sloan et al (US PG Pub. No. 2007/0171640).
Regarding Claim 1, Sloan discloses, at least in figure 2:   A light tube (10, ¶ [0047], line 1) comprising: a base element (12, ¶ [0047]) having a first surface (inside) and an opposing second surface (outside), and a channel (16, ¶ [0049]) through said base element (12); a light strip (15/14, ¶ [0048], also see the strip of LEDs 42 in fig. 5) disposed in said channel (16) and a diffuser (20, ¶ [0051], the upper cavity provides for secondary optics that diffuse the light)  attached to said first surface (it is all attached); wherein said base element (12), said a light strip (15/14), and said diffuser (20) comprise a flexible construction such that said light tube is capable of arcuate deformation (see fig. 28 and paragraph [0087]).  
Regarding Claim 2, Sloan discloses in paragraph [0059]: wherein said light strip comprises a double-LED light strip (multiple groupings of arrays are disclosed. Also see ¶ [0059]).  
Regarding Claim 3, Sloan discloses in figure 24: further comprising an endcap 240), sized and shaped to attach to a first end of said light tube (10) by a cover of said endcap (240) enclosing a portion of said light tube at said first end (¶ [0086]).  
Regarding Claim 4, Sloan discloses in figure 24: wherein said endcap (240) is attached to said first end of said light tube by said cover enclosing said portion of said light tube at said first end (the end plate of the endcap has only a hole at the top, the rest of the end of the light tube is closed off by the plate).  
Regarding Claim 7, Sloan discloses in figure 14: wherein said light tube (10) is sized and shaped for affixation to a generally planar mounting bracket (164, ¶ [0077]) having a first surface (the base) and at least one set of flanges (165,166) extending generally perpendicularly from said first surface (base) of said bracket (164), and light tube (170, fig. 15) is affixable to said mounting bracket by said second surface (outside) of said base element (100) attaching to said first surface (base) of said mounting bracket (164).  
18 Regarding Claim 8, Sloan discloses in figure 2:  wherein said base element (100) and said diffuser (20) are generally in the configuration of an oblate half-cylinder.  
Regarding Claim 9, Sloan discloses in figure 2: wherein said channel (where 15 is located) has a generally rectangular cross-section.  
Regarding Claim 10, Sloan discloses in figure 2: wherein said diffuser (20) generally in the configuration of an arch defining an elongated hollow diffuser channel between said diffuser and said base element (12).  
Regarding Claim 11, Sloan discloses in figure 2: wherein light emitted from said light strip (15/14)  transmits into said diffuser channel (of 20, see ¶ [0051]).  
Regarding Claim 12, Sloan discloses in figure 2: wherein diffuser (20) comprises an arcuate shape and contour effective to cause light dispersion in about a 180-degree are from the major plane of said base element (the entire construction of figure 2 is translucent and would disperse light in 360 degrees).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan (640) in view of Quaai et al (US PG Pub. No. 2012/0063125).
Regarding Claim 5, Sloan fails to disclose: wherein said endcap comprises a wiring aperture extending therethrough (¶ [0089] discloses that the power connections are not shown. Obviously, the connections would have to go thru the endcap, there is no other way, but is not disclosed.  
Quaai teaches in figures 11: wherein said endcap (150, ¶ [0045]) comprises a wiring aperture (openings, 3rd line from bottom) extending therethrough.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide openings in the end caps of Sloan, as taught by Quaai, to allow power connections to operate the lamp of Sloan.
Regarding Claim 6, Sloan fails to disclose: wherein said light tube is adapted to receive power and control signals via wires disposed through said wiring aperture.  
rd line from bottom) extending therethrough.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide openings in the end caps of Sloan, as taught by Quaai, to receive power and control signals (to turn the light on and off) via wires thru the openings..
Examiner Note: The following references also teach elongated semi-circular flexible Led lighting arcuate in form with cavities and end caps (Fan, Canadian Pub. No. 2609455, copy attached); Camarota (US PG Pub. No. 2015/0062890); Hoffman (US PG Pub. No. 20100061095) and Yao (Chinese Pub. No. 101113806, translation attached). 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DONALD L RALEIGH/Primary Examiner, Art Unit 2879